DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1, 5-8, 11-13, 15, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (CN 206195544).
Regarding claim 1, Feng discloses a motor device, comprising: a motor (1); a lead screw (2); a transmission mechanism (3), configured to transmit (the disclosed structure is considered to be inherently capable of performing the claimed function in accordance with MPEP 2114) rotation from the motor to the lead screw; and a housing (18, 19, 11, 12), comprising a housing outer wall (18, 19) that defines a housing cavity and a partition 11, 12) that defines a transmission cavity (central 10, as shown in fig. 4) for accommodating the transmission mechanism; a first bearing (5) and a second bearing (5), mounted to the lead screw to support the lead screw (best shown in fig. 6), wherein the transmission cavity (of 11, 12) is inside the housing cavity (of 18, 19), between the first bearing and the second bearing (the claimed arrangement is clearly shown in fig. 4), the housing cavity further accommodates at least a portion of the lead screw, the partition comprises a first protruding sidewall and a second protruding sidewall respectively on either side of the transmission cavity (best shown in fig. 4, interior sidewalls between 10), wherein a first bearing end surface of the outer ring of the first bearing (5) close to the transmission cavity is adjacent to the first protruding sidewall (the claimed arrangement is clearly shown in fig. 4), and a third bearing end surface of the outer ring of the second bearing (5) close to the transmission cavity is adjacent to the second protruding sidewall (the claimed arrangement is clearly shown in fig. 4; plainly, fig. 4 shows, in order: bearing 5, sidewall of 10, gear 3, sidewall of 10, bearing 5), and the transmission cavity is sealed (by 20, 21, and ultrasonic welding) for a lubricant that is used for the transmission mechanism and contained in the transmission cavity (the disclosed structure is considered to be inherently capable of performing the functional limitation, as claimed, in accordance with MPEP 2114).  
Regarding claim 5, Feng discloses the motor device according to claim 1, wherein the housing further comprises a third protruding sidewall and a fourth protruding the structure is immediately apparent in fig. 4, showing protruding sidewalls defining grooves 10 which read on the respective structures as claimed).  
Regarding claim 6, Feng discloses the motor device according to claim 5, wherein the first bearing and the second bearing have same specifications (as broadly interpreted, bearings 5 are considered to have the same “specifications”).  
Regarding claim 7, Feng discloses the motor device according to claim 5, wherein the third protruding sidewall and the fourth protruding sidewall protrude toward an inside of the housing to form a third center through hole and a fourth center through hole respectively, the third center through hole has a radius between an outer radius of an inner ring of the first bearing and an inner radius of the outer ring of the first bearing and closer to the outer radius of the inner ring of the first bearing as compared with the inner radius of the outer ring of the first bearing, and the fourth center through hole has a radius between an outer radius of an inner ring of the second bearing and an inner radius of the outer ring of the second bearing and closer to the outer radius of the inner ring of the second bearing as compared with the inner radius of the outer ring of the second the structure is immediately apparent in fig. 4, showing protruding sidewalls defining grooves 10 which read on the respective structures as claimed).  
Regarding claim 8, Feng discloses the motor device according to claim 7, wherein the first bearing and the second bearing are both bearings with a dust proof cover (18, 19 shown in fig. 1 is a separate housing surrounding all of 11, 12, and either of 18, 19 or 11, 12 read on the limitation).  
Regarding claim 11, Feng discloses the motor device according to claim 1, wherein the transmission mechanism comprises a gear (3) located between the first bearing and the second bearing (best shown in fig. 3) and fixed to the lead screw coaxially with the lead screw (best shown in fig. 6).  
Regarding claim 12, Feng discloses the motor device according to claim 11, wherein the gear (3) comprises a disc-shaped body portion and two cylindrical portions on opposite sides of the disc-shaped body portion, and the first protruding sidewall and the second protruding sidewall protrude toward inside of the housing to form a first center through hole and a second center through hole respectively, the two cylindrical portions passing through the first center through hole and the second center through hole respectively to abut against the first bearing and the second bearing (the structure is immediately apparent in fig. 4, showing protruding sidewalls defining grooves 10 which read on the respective structures as claimed).  
Regarding claim 13, Feng discloses the motor device according to claim 12, wherein the first center through hole having a radius between an outer radius of a corresponding cylindrical portion and an inner radius of the outer ring of the first bearing and closer to the outer radius of the corresponding cylindrical portion, the second center through hole having a radius between an outer radius of a corresponding cylindrical portion and an inner radius of the outer ring of the second bearing and closer to the outer radius of the corresponding cylindrical portion (the structure is immediately apparent in fig. 4, showing protruding sidewalls defining grooves 10 which read on the respective structures as claimed).  
Regarding claim 15, Feng discloses the motor device according to claim 1, further comprising: a nut (8); Atty Docket No. 544348.12001wherein the lead screw comprises a supported end portion and a threaded end portion opposite to the supported end portion, the first bearing and the second bearing are mounted to the supported end portion, and the nut is mounted to the threaded end portion (the structure is immediately apparent in fig. 6, showing threaded screw 2 with bearings 5 on one portion and nut 8 on another), such that the rotation of the lead screw is converted to a linear movement of the nut.  
Regarding claim 17, Feng discloses the motor device according to claim 1, wherein the transmission mechanism comprises a worm (4) that is configured to receive power (the disclosed structure is considered to be inherently capable of performing the claimed function in accordance with MPEP 2114) from the motor to rotate, and a gear 3) that is coaxially fixed to the lead screw and meshed with the worm (as best shown in fig. 2).  
Regarding claim 20, Feng discloses the motor device according to claim 1, wherein the transmission cavity (10) is adjacent to an edge of the housing cavity, and the partition and a portion of the housing outer wall together define the transmission cavity (the structure is immediately apparent in fig. 4).

Claim Rejections - 35 USC § 103
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 206195544), in view of Iversen et al. (US 2013/0285494).
Regarding claims 2, 3, Feng discloses the motor device according to claim 1, wherein the housing comprises a first half housing and a second half housing (18, 19), the first half housing and the second half housings sealingly engaging with each other (by 20, 21, and ultrasonic welding) in a direction parallel to an axial direction of the lead screw to form the housing. 
Feng does not explicitly disclose that the first half housing has a first sealing structure on an engagement surface of the first half housing surrounding the transmission cavity, and the second half housing has a second sealing structure that cooperates with the first sealing structure on an engagement surface of the second half housing surrounding the transmission cavity; wherein the first sealing structure is a reinforcing rib 
Iversen teaches a base unit console 37 secured to a motor housing 6 (fig. 15), with a tongue 71 in a groove 70 to form a sealing contact surface (para. 47). 
Therefore, as evidenced by the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a tongue and groove structure, such as taught by Iversen, in combination with the structure disclosed by Feng, in order to realize the claimed limitations, to include that the first half housing has a first sealing structure on an engagement surface of the first half housing surrounding the transmission cavity, and the second half housing has a second sealing structure that cooperates with the first sealing structure on an engagement surface of the second half housing surrounding the transmission cavity; wherein the first sealing structure is a reinforcing rib that protrudes perpendicular to the engagement surface of the first half housing to form a convex surface and is arranged surrounding the transmission cavity, the second sealing structure is groove that is recessed perpendicular to the engagement surface of the second half housing to form a concave surface and is arranged surrounding the transmission cavity, and the reinforcing rib is inserted into the Iversen, para. 47). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 206195544), in view of Wu (US 2018/0031091).
Regarding claim 14, Feng discloses the motor device according to claim 11, further comprising: wherein the lead screw comprises a supported end portion to which the first bearing and the second bearing is mounted, the supported end portion comprising an tail end and a shoulder, the second bearing is closer to the tail end than the first bearing (the structure is immediately apparent in figs. 6-7), and a fifth bearing end surface of an inner ring of the first bearing facing away from the transmission cavity abuts against the shoulder (see figs. 3, 6), , and a sum of a thickness of the first bearing (5), a thickness of the gear (3), and a thickness of the second bearing (5) is not less than a distance between the shoulder and the tail end (see fig. 3).  
Feng does not disclose a bearing fastening screw; the bearing fastening screw is axially screwed into an end surface of the tail end, an end surface of a head of the bearing fastening screw axially presses an inner ring of the second bearing. 
Wu teaches a fixing bearing 51 is fixed on an end of a lead screw 22 through a screw 52, extended to the location of the worm gear 242 (figs. 2-3; para. 33); and shows 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use an arrangement of a screw, as taught by Wu, in combination with the structure disclosed by Feng, in order to realize the claimed limitations, to include a bearing fastening screw; the bearing fastening screw is axially screwed into an end surface of the tail end, an end surface of a head of the bearing fastening screw axially presses an inner ring of the second bearing, for any of a multitude of advantageous reasons, such as allowing the bearing to be fixed to the lead screw (Wu, para. 12) by a secure, robust connection; or providing a simplified manufacturing or assembly process for the linear actuator (Wu, para. 5), where the bearings and screw could be securely pre-assembled before inserting into the housing; or facilitating easier repair of the assembled components.  

Claims 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 206195544), in view of Yoshizaki et al. (US 2015/0078687).
Regarding claims 16, 18, Feng discloses the motor device according to claim 1, but does not disclose wherein the first bearing and the second bearing are both deep groove ball bearings; wherein the lubricant is a grease lubricant. 
para. 41) which use grease to resist seizure of the rolling components (para. 6).  
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Yoshizaki in combination with the disclosure of Feng in order to realize the claimed limitations, to include wherein the first bearing and the second bearing are both deep groove ball bearings; wherein the lubricant is a grease lubricant, for the purpose of resisting seizure of rolling components (Yoshizaki, para. 6), especially when arranged for use in high-load environments (Yoshizaki, para. 2). 
Further, one of ordinary skill in the art would have recognized that the selection of an extreme pressure lithium-based grease material is a matter of engineering design, suited to the intended use of the device.  See  In re Leshin, 125 USPQ 416 (C.C.P.A. 1960).  Such a material design is utilized for the predictable result of optimizing the structural integrity of the components in rolling contact during operation.

Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
Applicant has argued that the art of record does not read on the limitations of amended claim 1. This is not persuasive. Please see the mapping of the art in the body of the rejection above. 
Applicant has further argued that the art of record does not read on the limitation, “the transmission cavity is sealed for a lubricant that is used for the transmission mechanism and contained in the transmission cavity.” This is not persuasive. The transmission cavity, e.g. the space between bearings 5, is sealed by 20, 21, and ultrasonic welding of the housing 18, 19, insomuch as Applicant’s specification, para. 5, defines the first half-housing and second half-housing to be sealingly engaged. If Applicant intends for the transmission cavity to be sealed by a means other than the first, second half-housings, the Examiner suggests amending to narrow the scope of the claim.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658